Citation Nr: 0115727	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-25 302	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine at L5-S1 and a 
bulged disc at L4-L5 (formerly characterized as lumbosacral 
strain).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 RO decision, which granted the 
veteran's claim of entitlement to service connection for a 
low back disability and assigned a 10 percent evaluation for 
such.  In the course of the veteran's appeal, he was granted 
an increased rating of 20 percent for his service connected 
disability.  However, he has appealed to the Board for an 
increased rating of 40 percent.  Accordingly, this issue 
remains in appellate status.


FINDINGS OF FACT

1.  The veteran's spine is not ankylosed.

2.  The functional impairment due to persistent pain and 
flare-ups of the veteran's lumbar spine is consistent with 
severe recurring attacks with intermittent relief.


CONCLUSION OF LAW

The criteria for an initial rating of 40 for degenerative 
disc disease of the lumbar spine at L5-S1 and a bulged disc 
at L4-L5 have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), the Board observes that although the 
RO did not have the benefit of the explicit provisions of the 
VCAA, the veteran and his representative were given notice of 
the information, lay evidence, medical evidence, as well as 
the legal criteria in the rating decision, statement of the 
case, and VA letters issued during the pendency of the 
appeal.  Moreover, the RO has made reasonable efforts to 
develop the record, in that the service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  The record also includes the 
examination report from the veteran's outpatient treatment in 
July 1999.  Lastly, the veteran has also undergone a VA 
compensation examination, and a copy of the report has been 
associated with the file.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran in this case.  Therefore, further development and 
further expending of VA's resources is not warranted.  See 
VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. § 5103A, 5107).

I.  Factual Background

The veteran had active military service from May 1995 to May 
1999.

His service medical records, which are dated January 1999 
through March 1999, show that the veteran was treated for 
chronic low back pain while in service.  He subsequently 
underwent an MRI of the lumbar spine in February 1999, which 
revealed very mild disc and facet degenerative changes of the 
lumbar spine, as well as a very mild central disc bulge at 
L4-L5.

In April 1999, the veteran filed claims of entitlement to 
service connection for a low back disability and for sinus 
problems.

In June 1999, the veteran underwent a VA examination for 
purposes of evaluating his lower back.  According to the 
veteran, he lifted heavy material on a consistent basis while 
he was in service.  Although he could not point to any direct 
injury, the veteran stated that he started to have low back 
pain, which radiated to the back of both of his lower 
extremities, as well as to his feet.  The referenced pain was 
described as worse on the right side.  An MRI ultimately 
revealed the veteran had degenerative disc disease at L4-L5 
and L5-S1, as well as a bulged disc at L4-L5.  Treatment 
included physical therapy; however, the veteran indicated 
that after his discharge from service, the therapy was 
discontinued, and he no longer has any medication to take.

At the time of his examination, the veteran indicated he 
experienced back pain at all times.  Periodically, he felt 
shooting pain through the back, mostly on the right side of 
the back.  He also indicated he has shooting pain in his 
right lower extremities to the feet, but he felt no weakness.  
He had stiffness in the morning, but no fatigability.  The 
veteran also indicated he experienced flare-ups, which 
occurred when he has been in the car for a long period of 
time, or when he climbs up and in the car.  He also has 
flare-ups when he tries to reach for something high, or if he 
tries to lift weight.  The alleviating factors were taking 
Motrin and hot showers.  It was noted that the veteran had a 
50% limitation of motion and functional impairment during a 
flare-up.  The veteran also advised that he used a brace when 
the flare-ups occurred, but he has not yet undergone surgery 
for his condition.

Physical examination of the veteran's lumbar spine revealed 
that he had pain on motion.  In regards to his backward 
extension, the veteran started to have pain when he came up 
to 65 degrees, and this pain lasted up to 85 degrees.  The 
examiner indicated that the additional limitation occurred 
because of the pain and the weakness of the muscle.  The 
veteran had spasms of the lumbosacral spine muscles, both 
left and right.  He appeared not to have weakness.  He had 
tenderness at L5-S1 and L4-L5.  The veteran had no postural 
abnormality or fixed deformity.  He did however, have 
neurological abnormalities.  He had diminished patellar and 
ankle reflexes on the right lower extremities.  His pin prick 
and touch sensation were sluggish on the right lower 
extremity.  In regards to the veteran's range of motion, he 
had forward flexion of 60 degrees, but he could not force 
himself up to 85 degrees.  He had a backward extension of 15 
degrees and passively to 15.  Flexion to the left was 25 
degrees, passively to 30 degrees, to the right 35 degrees and 
passively to 30 degrees.  Rotation to the left was 75 
degrees, passively to 75, and rotation to the right was 70 
degrees, passively to 72 degrees.  A x-ray of the veteran's 
lumbar spine revealed no fracture, subluxation, or 
dislocation.  No narrowed intervertebral spaces were seen.  
There were no significant arthritic changes; however, minimal 
left convex rotoscoliosis of the lumbar spine was noted.  The 
final diagnosis was that the veteran had a bulged disc at L4-
L5 and degenerative disc disease at L5-S1 by the MRI that was 
done in February 1999.

In November 1999, the RO received VA treatment records 
submitted by the veteran.  A notation dated in July 1999, 
reflects that the veteran presented for treatment complaining 
of increased severity of chronic low back pain.  He described 
his pain as a dull ache in the lower back, right greater than 
left.  He indicated his pain was episodic, and he had no 
significant night pain.  He reported occasional "tingling" 
down the back of his legs as far as the ankles.  He reported 
no weakness or sensation deficits.  

Physical examination at this time, revealed no weakness or 
sensation deficits.  He had a negative straight leg raise.  
Deep tendon reflexes were symmetric and intact.  There was no 
pain with internal or external rotation of the hips.  He 
could touch his toes from a stand.  There was mild tenderness 
over the paraspinal muscles of the L4, L5, and S1 areas, 
right greater than left.  The examiner described the 
veteran's examination as "completely normal."  He advised 
continued conservative management with nonsteroidal anti-
inflammatories.

By a June 2000 RO decision, the veteran's claim of 
entitlement to service connection for a low back disability 
was granted, and a 10 percent rating was assigned for such.  
(Since this June 2000 decision, the veteran's rating has been 
increased to 20 percent.)

II.  Legal Analysis

The veteran, through his representative, contends that a 40 
percent evaluation under Diagnostic Code 5295 more adequately 
reflects the severity of his service connected low back 
disability, to include degenerative disc disease of the 
lumbar spine at L5-S1 and a bulged disc at L4-L5.

In this regard, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Thus, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition, as the veteran has appealed from an initial 
award, consideration will given to whether an initial rating 
greater than 20 percent for his service connected low back 
disability was warranted for any period of time during the 
pendency of his claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, the veteran's low back disability has 
been rated in accordance with disorders of the spine.  See 38 
C.F.R. § 4.71a.  More specifically, the RO rated the 
veteran's disability under Diagnostic Code 5295, as the 
veteran's low back disability was initially described as a 
lumbosacral strain.

Currently, the medical evidence in this case indicates the 
veteran has been definitively diagnosed with degenerative 
disc disease of the lumbar spine at L5-S1 and a bulged disc 
at L4-L5.  As such, the application of Diagnostic Code 5293 
is more appropriate.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  Under Diagnostic Code 5293, a 40 percent 
rating is assigned where there is evidence of invertebral 
disc syndrome with severe recurring attacks with intermittent 
relief.  A rating of 60 percent, the highest rating for 
invertebral disc syndrome, requires a pronounced invertebral 
disc disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.17a, Diagnostic 
Code 5293.

Ankylosis of the lumbar spine in a favorable position would 
also provide a 40 percent disability rating; however, the 
medical findings do not reflect the veteran has ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2000).

The medical findings do however, support the assignment of a 
higher evaluation under Diagnostic Code 5293.  An MRI of the 
veteran's lumbar spine, taken while he was in service, 
revealed the first findings of very mild disc and facet 
degenerative changes of the lumbar spine, as well as a very 
mild central disc bulge at L4-L5.  In a subsequent x-ray of 
the veteran's spine, taken in June 1999, no narrowed 
intervertebral spaces were seen, nor were there any 
significant arthritic changes.

Based on the aforementioned evidence, the veteran's 
degenerative disc disease does not appear to be pronounced 
however, during the same June 1999 examination the examiner 
indicated that the veteran had spasms of the lumbosacral 
spine muscles, both left and right.  In addition, 
neurological abnormalities were noted.  He had diminished 
patellar and ankle reflexes on the right lower extremities.  
His pin prick and touch sensation were sluggish on the right 
lower extremity.  In July 1999, the veteran presented for 
treatment of his lower back, wherein he reported occasional 
"tingling" down the back of his legs as far as the ankles.  

As the result of his low back condition, the veteran also 
experienced a limitation of motion in his spine.  During his 
June 1999 examination, the veteran had forward flexion of 60 
degrees, but he could not force himself up to 85 degrees.  He 
had a backward extension of 15 degrees and passively to 15.  
Flexion to the left was 25 degrees, passively to 30 degrees, 
to the right 35 degrees and passively to 30 degrees.  
Rotation to the left was 75 degrees, passively to 75, and 
rotation to the right was 70 degrees, passively to 72 
degrees.  More importantly, physical examination of the 
veteran's lumbar spine revealed that he had pain on motion.  
The examiner indicated that the additional limitation 
occurred because of the pain and the weakness of the muscle.  

In this regard, the Board recognizes that when an evaluation 
of a disability is based on limitation of motion, the Board 
must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include, weakened 
movement, excess fatigability, as well as an opinion as to 
whether there is a significant limitation of functional 
ability during flare-ups or on repeated use over a period of 
time.  Id. At 206.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

In this context, while the veteran's examination was 
described as normal in November 1999, the Board cannot ignore 
the functional impairment associated with the veteran's low 
back disability as reflected in the June 1999 examination 
report.  Specifically, in June 1999, the veteran indicated he 
experienced flare-ups, which occurred when he has been in the 
car for a long period of time, or when he climbs up and in 
the car.  He also has flare-ups when he tries to reach for 
something high, or if he tries to lift weight.  The only 
intermittent relief the veteran experiences appears to derive 
from taking Motrin and hot showers.  It was noted that the 
veteran had a 50% limitation of motion and functional 
impairment during a flare-up.  Lastly, the veteran advised 
that his flare-ups necessitated the use of a brace. 

Because the veteran's diagnosed bulged disc and degenerative 
disc disease have been clearly manifested by the presence of 
muscle spasms, neurological abnormalities, limitation of 
motion, and additional functional loss due to persistent pain 
and flare-ups, an increased rating to 40 percent is warranted 
in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 
higher rating of 60 percent is not warranted as there is no 
evidence on file showing the presence of more severe 
symptomatology.  The Board also notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
In this regard, the record does not reflect that the 
veteran's low back condition has recently required him to 
undergo hospitalization, or has interfered with his 
employment.  Moreover, while his low back may well cause him 
some impairment in his daily activities, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
invertebral disc syndrome.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Accordingly, an 
initial rating in excess of 40 percent for the veteran's low 
back disability is not warranted.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  The Board finds that the 40 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection.  As such, 
the evaluation should be effective since that time.  
Therefore, there is no basis for staged rating in the present 
case.





ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial rating of 40 percent for degenerative 
disc disease of the lumbar spine at L5-S1 and a bulged disc 
at L4-L5 is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

